Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 5/24/2021, which has been entered.

Claims 2, 22 and 31-36 have been canceled; currently claims 1, 3-21 and 23-30 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the 35 USC § 112(b) rejections of claims 1, 3-21 and 23-30 have been withdrawn.  However, the amendments raised a new issue.  See the rejection below 

Applicant’s arguments, see the last paragraph on page 10 of the amendment filed 5/24/2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive because they are directed to the new limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tandler et al. (US 6,795,239).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-21 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Specifically, independent claims 1, 16 and 21 have been amended to recite, “the imaging component and the illumination component disposed within the housing in a plane horizontal and parallel to the flat top surface and a cell culture plane in the cell culture vessel,” and Fig. 9 and paragraphs 9, 10, 20 and 50 have been cited as Respective dependent claims 3-15; 17-20; and 23-30 are similarly rejected.

>><<
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 (and similarly claims 16 and 21) recites the limitation “the imaging component and the illumination component disposed within the housing in a plane horizontal and parallel to the flat top surface and a cell culture plane in the cell culture vessel” in lines 8-10.  However, it is not clear what is meant by two separate 3D entities such as the two components disposed in a 2D plane.  Therefore the metes and bounds of the claim cannot be ascertained.  Respective dependent claims 3-15; 17-20 and 23-30 are similarly rejected.  (Note: it seems that the most likely interpretation is that the 2D plane touches points on the surfaces of both 3D components but does not intersect any internal points and for examination purpose this interpretation will be adopted.)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-13, 15-19, 21, 23-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0045944) Kawano et al. (US 2017/0044481) and Tandler et al. (US 6,795,239).

Regarding claim 1 (and similarly claim 16), Suzuki discloses an apparatus comprising:
(a housing having) a flat top surface;
one or more apertures disposed in the flat top surface;
one or more optical imaging systems disposed (within the housing) and configured to image a culture in a cell culture vessel placed on the flat top surface of the housing
[Figs. 2, 7, 9B, 12, 17A, 17B and paragraphs 50 (“…The specimen observation apparatus of the first embodiment and the specimen observation apparatus of the second embodiment both have a basic configuration of the specimen observation apparatus of the present embodiment”), 56 (“…A specimen S held in a container 10 is placed above the opening portion in the stage 4. Therefore, the illumination light is applied to the specimen S through the opening portion in the stage 4. When the specimen S is colorless and transparent, the illumination light applied to the specimen S is transmitted through the specimen S. The illumination light transmitted through the specimen S enters the reflection member 6”), 94 (“…a specimen observation apparatus 20 includes a mirror 21, an image pickup device 22, and an image processing device 23”), 104, 194 (“…A specimen observation apparatus 70 includes a plurality of observation units each including…an image pickup device 78”), 195 (“The number of the observation units is equal to the number of wells 81 included in one row in a microplate 80”).  Note that the stage 4 is a flat top surface and the opening portion an aperture.  While it is obvious that the basic configuration of the apparatus of Fig. 2 would have been enclosed in a housing, such a housing is expressly disclosed in Kawano, see the analysis below]
the one or more optical imaging systems each comprising an imaging component and an illumination component that share an aperture of the one or more apertures disposed in the flat top surface, the imaging component and the illumination component disposed within the housing in a plane horizontal and parallel to the flat top surface and a cell culture plane in the cell culture vessel
[Figs. 1, 2 and paragraphs 53 (“The illumination light emitted from the light source 2 enters the illumination optical system 3…configured by a light collecting optical system 7 and an objective lens 8…objective lens 8 forms the imaging optical system 5 together with a tube lens 11. In this manner, the objective lens 8 is used in common with the illumination optical system 3 and the imaging optical system 5”), 93 (“FIG. 2 is…the second embodiment. The same configuration as in FIG. 1 is denoted by the same number”), 94 (“…specimen observation apparatus 20 includes a mirror 21, an image pickup device 22… in addition to the above-mentioned basic configuration”).  Note: since the illumination system (comprising refs. 2, 7, 8 and 9 of Fig. 2) and the imaging system (comprising refs. 8, 9, 11,21 and 22 of Fig. 2) shares objective lens 8, they are on the same plane (the top surface of objective lens 8) that is parallel to the bottom surface of stage 4.  See also Fig. 12 (refs. 71-light source, 76-objective lens, 77-tube lens, 78-image pickup device), again the objective lens 76 is shared and its top surface is a plane parallel to the bottom surface of the microplate]

	Suzuki does not expressly disclose a housing for the apparatus, such a housing is expressly disclosed in Kawano, see, for example, Fig. 1 and paragraph 19 (“…in FIG. 

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Suzuki with the teaching of Kawano by using a housing.  The reasons for doing so at least would have been to contain necessary components for observing cell samples, as Kawano indicates in
paragraph 19.

The combined invention of Suzuki and Kawano does not expressly disclose the following, which is taught by Tandler:
the illumination component comprising an illumination optic and a light source offset from an optical axis of the illumination optic. wherein the amount of offset sets an illumination angle
[Fig. 5 and col. 3, lines 18-26 (“…the angles between the center axes of the LEDs and/or their distance to the optical axis can be changed.  For this purpose, the LEDs are displaceable at right angles to the optical axis as is indicated by the arrows…With the illumination timed for observation, the illumination angle, and therefore the basis for spatial observation, changes in this way”)]


	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Tandler by using a offset between the light source and the illumination optical axis.  The reasons for doing so at least would have been to be able to change the illumination angle, as Tandler indicated in col. 3, lines 20-26.

Regarding claim 21, it is similarly analyzed and rejected as per the analysis of claim 1, along with the additional disclosure from Suzuki of the following:
a cell culture vessel having a top surface and a bottom surface
[Figs. 9B, 12, 17B and paragraphs 133 (“…in FIG. 9B, a microplate 50 has a plurality of recessed portions”), 195 (“The number of the observation units is equal to the number of wells 81 included in one row in a microplate 80. In FIG. 12, since the number of the wells 81 included in one row is four, the number of the observation units is also four. Moreover, the observation units are disposed in one row as the arrangement of the wells 81”), 228 (“…in FIG. 17B, the specimen storage unit includes a microplate as a container 50 and a protection member 91…a reflection region 91a is formed on the inner side of the protection member 91. When using the specimen storage unit shown in FIG. 17B, the reflecting member 6 shown in FIG. 1 may be omitted”)]

Regarding claim 3 (and similarly claim 23), the combined invention of Suzuki , Kawano and Tandler further discloses:
the illumination component configured to direct light at an oblique angle to a surface above the culture in the cell culture vessel such that the light is reflected off of the surface such as to illuminate the culture from a side opposite the imaging component
[Suzuki: Figs. 1 (ref. 6), 7 (ref. 6), 17B (ref. 91a) and paragraphs 103, 104 (“…The illumination optical system 40 is disposed such that the optical axis of the illumination optical system 40 intersects with the optical axis of the objective lens 8 (imaging optical system) at the position of the specimen S”), 228 (“…a reflection region 91a is formed on the inner side of the protection member 91. When using the specimen storage unit shown in FIG. 17B, the reflecting member 6 shown in FIG. 1 may be omitted since the reflection region 91a works as a substitute of the reflecting member”)]

Regarding claim 4, the combined invention of Suzuki , Kawano and Tandler discloses all limitations of its parent claim 3 and additionally that the light is reflected from a surface of  the cell culture vessels [Suzuki: Fig. 17B (ref. 91a) and paragraph 228 (“…When using the specimen storage unit shown in FIG. 17B, the reflecting member 6 shown in FIG. 1 may be omitted since the reflection region 91a works as a substitute of the reflecting member”)] and stacking a plurality of vessels for observation [Kawano: Fig. 6 (ref. C) and paragraph 56 (“…a plurality of culturing containers C are arranged in a stacked state”).] 



Regarding claim 5 (and similarly claim 26), the combined invention of Suzuki , Kawano and Tandler further discloses:
the imaging component being disposed in the housing offset from one of the apertures in the top surface of the housing, further comprising: a mirror located directly underneath the aperture and angled to direct light from the culture to the imaging component.
[Suzuki: Fig. 2 (especially refs. 21 and 23) and paragraph 93]

Regarding claim 6 (and similarly claim 28), the combined invention of Suzuki , Kawano and Tandler further discloses:
the imaging component having a focal length fixed to image the culture in the cell culture vessel placed directly on the top surface of the housing
[Suzuki: Figs. 1, 2 and paragraphs 53 (“…the objective lens 8 forms the imaging optical system 5 together with a tube lens 11. In this manner, the objective lens 8 is used in common with the illumination optical system 3 and the imaging optical 

Regarding claim 8 (and similarly claim 29), the combined invention of Suzuki , Kawano and Tandler further discloses:
the illumination component configured to vary the oblique angle such as to illuminate cultures located in cell culture vessels stacked on the cell culture vessel placed directly on the top surface of the housing
[Suzuki: Figs. 2, 9B, 17B and paragraphs 93 (“FIG. 2 is…the second embodiment. The same configuration as in FIG. 1 is denoted by the same number”), 94 (“…specimen observation apparatus 20 includes a mirror 21, an image pickup device 22… in addition to the above-mentioned basic configuration”), 228 (“…a reflection region 91a is formed on the inner side of the protection member 91. When using the specimen storage unit shown in FIG. 17B, the reflecting member 6 shown in FIG. 1 may be omitted since the reflection region 91a works as a substitute of the reflecting member”).  
Per the analyses of claims 1, 3 and 4.  Note that the illumination system (comprising Fig. 2, refs. 2, 7, 8 and 9) is at an oblique angle.  Note further that per the analysis of claim 4, Takano teaches moving light source around to image samples in different containers (i.e., vessels).  See, for example, Fig. 6 and 7 and paragraph 56 (“…in FIGS. 6 and 7…a plurality of culturing containers C are arranged in a stacked state ”), 59 (“The movable portion 21 supports the light 

Regarding claim 9 (and similarly claim 30), the combined invention of Suzuki , Kawano and Tandler further discloses a communications interface and a controller.  [See Kawano: Fig. 1 (refs. 5, 6) and paragraphs 27 (“The transmitting portion 5 is configured so as to wirelessly transmit an image”), 28 (“…the control portion 6…is configured so as to periodically operate the light source portion 3, the image-acquisition portion 4, and the transmitting portion 5”).]

Note that while the combined invention of Suzuki , Kawano and Tandler does not expressly disclose a power source, Official Notice is taken that using a power source in an apparatus was well known prior to the effective filing date of the claimed invention and the reason for using it at least would have been to supply power to various components (such as the illumination, communications, etc.) that requires power to operate.

Regarding claim 10, the combined invention of Suzuki , Kawano and Tandler further discloses:
the controller receiving commands via the communication interface to image cultures located in one or more cell culture vessels stacked on the top surface of the housing
[Kawano: Fig. 1 and paragraph 32 (“Once culturing is started, a schedule that is set in advance in accordance with the clock result of the timer is followed, thus operating the light source portion 3 by means of the control portion 6, turning on the LED light sources 3a, and capturing an image by using the image-acquisition device 4b”).  Note that while not expressly disclosed, Official Notice is taken that a controller receiving commands (such as a schedule) via a communication interface was well known prior to the effective filing date of the claimed invention so as to perform a desired task such as image acquisition]

Regarding claims 11, the combined invention of Suzuki , Kawano and Tandler further discloses:
the controller transmitting images from the one or more optical imaging systems via the communications interface
[Kawano: Fig. 1 and paragraph 38 (“…the image acquired by the image-acquisition device 4b is transmitted to the transmitting portion 5 from the control portion 6, thus being externally transmitted by the transmitting portion 5”)]

Regarding claim 12, the combined invention of Suzuki , Kawano and Tandler further discloses:
an image processing component for processing of images collected from the one or more optical imaging systems
[Suzuki: Fig. 2 (ref. 23) and paragraphs 96 (“…The acquired image data of the specimen S is sent to the image processing device 23”), 97 (“In the image processing device 23, various kinds of processing are performed with use of the image data of the specimen S and an observation image signal is generated”)]

Regarding claim 13, the combined invention of Suzuki , Kawano and Tandler further discloses:
the imaging processing component analyzing images collected from the one or more optical imaging systems to determine confluence of cell cultures located in one or more cell culture vessels stacked on the top surface of the housing
[Suzuki: Figs. 2 -4 and paragraphs 97 (“In the image processing device 23, various kinds of processing are performed with use of the image data of the specimen S and an observation image signal is generated”), 98 (“The electronic image of the specimen obtained by the specimen observation apparatus of the second embodiment is illustrated in FIG. 3 and FIG. 4”)]

Regarding claim 15, the combined invention of Suzuki , Kawano and Tandler further discloses:
the imaging process component configured to transmit the results of the image analysis via the communications interface
[Kawano: Fig. 1 and paragraph 38 (“…the image acquired by the image-acquisition device 4b is transmitted to the transmitting portion 5 from the control portion 6, thus being externally transmitted by the transmitting portion 5”)  Note that while not expressly disclosed, Official Notice is taken that transmitting processing result via a communication interface was well known prior to the effective filing date of the claimed invention so as to perform a desired task such as image acquisition]

Regarding claims 17 and 18, the combined invention of Suzuki , Kawano and Tandler further discloses:
(claim 17) collecting images of the cell culture from one or more of the optical imaging systems
(claim 18) further comprising transmitting the collected image via a communications interface
[Kawano: Fig. 1 and paragraph 38 (“…the image acquired by the image-acquisition device 4b is transmitted to the transmitting portion 5 from the control portion 6, thus being externally transmitted by the transmitting portion 5”)]

Regarding claim 19, the combined invention of Suzuki , Kawano and Tandler further discloses:
analyzing the collected images using an image processing component, the image processing component configured to detect cell confluence in the cell culture
[Per the analyses of claims 16 (base claim) and 12 (containing the same limitation)]

Regarding claim 24, the combined invention of Suzuki , Kawano and Tandler further discloses:
further comprising a second cell culture vessel having a second bottom surface and a second top surface, wherein the second bottom surface of the second cell culture vessel is disposed adjacent the top surface of the cell culture surface
[Kawano: Fig. 6]

Regarding claim 25, the combined invention of Suzuki , Kawano and Tandler further discloses:
the illumination component configured to direct light at an oblique angle to through the culture vessel such that the light is reflected off of the second bottom surface of the second cell culture vessel such as to illuminate the culture in the cell culture vessel from a side opposite the imaging component
[Per the analys2s of claims 2 and 4] 

>>><<<
Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0045944) Kawano et al. (US 2017/0044481) and Tandler et al. (US .

Regarding claim 7 (and similarly claim 28), the combined invention of Suzuki , Kawano and Tandler discloses all limitations of its parent claim 5 but not expressly the following, which is taught by Clark:
the imaging component having a movable focal length which may be adjusted to image cultures located in cell culture vessels stacked on the cell culture vessel placed directly on the top surface of the housing
[Figs. 1, 2 and paragraphs 69 (“Camera 24 preferably has lens 25 with image magnification capabilities…and an auto focus capability with optional remote user control. The imaging sensor pod 20 preferably includes multiple fixed cameras 24”), 74 (“…the cameras automatically focuses on each spatial location and acquire successive images automatically”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Clark as set forth above.  The reasons for doing so at least would have been to be able to focus on each location where there is a sample to be imaged, as Clark indicates in paragraph 74.

Claim 28 is similarly analyzed and rejected as per the analyses of claims 21 (base claim) and 7 (containing the same limitation).

>>><<<
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0045944) Kawano et al. (US 2017/0044481) and Tandler et al. (US 6,795,239) as applied to claims 1, 3-6, 8-13, 15-19, 21, 23-27, 29 and 30 and further in view of Long et al. (US 2008/0082468).

Regarding claim 14, the combined invention of Suzuki , Kawano and Tandler discloses all limitations of its parent claim 13 but not expressly the following, which is taught by Long:
the imaging processing component comprising one or more machine learning models trained to determine cell confluence from images
[Figs. 1a, 1b and paragraph 88 (“Referring to FIG. 1a, in one embodiment, the machine vision component identifies cells in a culture using algorithms derived based on machine learning techniques, such as…Support Vector Machines (SVM)”).  Note that once the cells are recognized, their confluence is determined.]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Long as set forth above.  The reasons for doing so at least would have been to address cell detection-related issues Long discussed in paragraphs 5-9. 



Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chan (US 2019/0094511)—[Figs. 1A, 2A-3C, 6 and paragraphs 31 (“…The light sources may be disposed in an array and may be offset from one another transverse to a central optical axis extending from light sources 60, 62, and 64 (considered collectively) to the examination region”), 44 (“…in FIGS. 2A and 2C, a red light beam from light source 60 and a blue light beam from light source 64 are offset at sample 70 to the left and right, respectively, relative to a green light beam from light source 62. The result of these offsets is shown in FIGS. 3A-3C, with respect to a photosensitive area 112 of detector 68. Red, green, and blue light beams 114, 116, and 118 are incident on area 112 with offsets from one another, with only green light beam 116 being centered on area 112”)]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        June 28, 2021